Citation Nr: 1029898	
Decision Date: 08/11/10    Archive Date: 08/24/10

DOCKET NO.  06-16 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

Entitlement to a permanent and total rating for pension purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel








INTRODUCTION

The Veteran had active military service from November 1970 to 
September 1972.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran seeks entitlement to non-service-connected pension 
benefits.   In Brown v. Derwinski, 2 Vet. App. 444 (1992), it was 
observed that permanent and total disability for pension purposes 
can be shown in two ways under VA regulations.  An objective and 
a subjective standard are provided.  Talley v. Derwinski, 2 Vet. 
App. 282 (1992); 38 U.S.C.A. § 1502(a)(1), (2); 38 C.F.R. §§ 
3.321(b)(2), 4.17 (2009).   

The two ways that permanent and total disability can be shown 
under the law are: (1) the Veteran must be unemployable as a 
result of a lifetime disability (i.e., the "subjective" standard, 
which is based on disabilities, age, occupational background, and 
other related factors of the individual veteran whose claim is 
being adjudicated) or, even if not unemployable, (2) the Veteran 
must suffer from a lifetime disability which would render it 
impossible for the average person with the same disability to 
follow a substantially gainful occupation (i.e., the "objective" 
standard), which is based on the percentage ratings assigned for 
each disability from the Schedule for Rating Disabilities, 38 
C.F.R., Part 4; the minimum percentage rating requirements for 
total ratings based on unemployability in 38 C.F.R. § 4.16(a); 
and the permanence of those percentage ratings for pension 
purposes required by 38 C.F.R. § 4.17. 38 U.S.C.A. § 1502(a)(1), 
(2); 38 C.F.R. §§ 3.321(b)(2); 3.340(b); 3.342, 4.15, 4.16(a), 
4.17, 4.18, 4.19; see also Brown.

In adjudicating a claim for nonservice-connected pension, the RO 
is required to identify the Veteran's disabilities and rate them 
under the Schedule for Rating Disabilities.  The RO then combines 
the ratings in accordance with 38 C.F.R. § 4.25.

VA medical records, dated from September to November 2003, 
reflect the Veteran's hospitalization for gastrointestinal 
problems and findings of a large foreign body of the recto 
sigmoid that required surgery.

The Veteran was afforded a VA examination in connection with his 
claim in February 2004.  That VA general medical examination 
report considered the Veteran's left and right knee strain, right 
shoulder strain, and post loop colostomy.  

Additionally, the medical evidence of record shows that the 
Veteran has also been diagnosed with an umbilical hernia, chronic 
obstructive pulmonary disease, hypertension, depression and, a 
sebaceous cyst of the right leg and callous on the left foot.  A 
December 2003 VA medical record notes that the Veteran had gout 
and an April 2006 VA medical record indicates that he used a cane 
to ambulate because of occasional dizziness.  It appears that he 
might also suffer from back, hip, and eye disabilities.  

Further, in February 2007, VA hospitalized the Veteran for 
treatment of a left lacunar infarct (stroke).  Then, in April 
2010, a physician reported that, in December 2009, the Veteran 
had a return trip to the operating room because of internal 
bleeding after a laparoscopic gallbladder removal and currently 
had chronic pain in the incision under the right rib cage.  These 
disorders were not considered in the February 2004 VA general 
medical examination report.  Because these disabilities were not 
considered at the time of the February 2004 examination, the 
Board finds that a remand for an additional examination is 
necessary in order to fairly decide the merits of his claim.

 The Veteran also reported that he applied for disability 
benefits from the Social Security Administration (SSA).  These 
records should be obtained on remand.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).

Finally, recent records regarding the Veteran's treatment at the 
VA medical center (VAMC) in Shreveport should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all medical records regarding 
the Veteran's treatment at the VAMC in 
Shreveport, for the period from February 
2007 to the present.

2.  Make arrangements to obtain from SSA 
copies of all the documents or evidentiary 
material that were used in considering the 
Veteran's claim for disability benefits.

3.  Thereafter, schedule the Veteran for 
appropriate VA medical examination(s).  The 
claims file and a copy of this remand must 
be made available to and reviewed by the 
examiner(s).  All indicated tests and 
studies should be performed and all 
clinical findings reported in detail.

The examiner(s) should diagnose any present 
disorders and detail the severity of the 
current disabilities (including any gout, 
back disorder, hip disorder, knee disorder, 
shoulder disorder, gastrointestinal 
disability to include residuals of 
colostomy, residuals of gallbladder 
removal, psychiatric disorder, 
cardiovascular disease including 
hypertension, residuals of a stroke, 
umbilical hernia, eye disorder, callous of 
the left foot, sebaceous cyst of the right 
leg, etc.) 

The examiner(s) should address the effect 
each disability has on the Veteran's 
capacity for gainful work. 

The examiner(s) should also provide an 
opinion as to whether the Veteran has any 
impairment of mind or body that is 
sufficient to render it impossible for him 
to follow a substantially gainful 
occupation and, if such impairment exists, 
the examiner must address whether it is 
reasonably certain to continue throughout 
the life of the Veteran.  

A rationale should be provided for all 
opinions rendered.

	4.  Then, review the medical opinion 
obtained to ensure that the Board's 
directives were accomplished and return the 
case to the examiner(s) if all questions 
posed were not answered.

5.  Next, for purposes of pension, compile 
a list of all the Veteran's disabilities 
and rate them under the Schedule for Rating 
Disabilities.  Then combine the ratings in 
accordance with 38 C.F.R. § 4.25.  

6.  Thereafter, review all the evidence and 
consider whether the Veteran is totally 
disabled for pension under 38 U.S.C.A. § 
1502(a); 38 C.F.R. § 4.15, using the 
"average person" standard.  If the 
determination is unfavorable to the 
Veteran, the exact basis of the unfavorable 
determination should be stated.  Then, 
consider whether the Veteran is 
unemployable as a result of lifetime 
disability under the provisions of 38 
C.F.R. §§ 4.16 and 4.17.  If the Veteran 
does not meet the percentage requirements 
of 38 C.F.R. §§ 4.16 and 4.17, then 
consider whether the Veteran is 
unemployable under 38 C.F.R. § 3.321(b) by 
reason of his disabilities, age, 
occupational background, and related 
factors.  

7.  Finally, if the claim remains denied, 
the Veteran and his representative should 
be provided with a supplemental statement 
of the case.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
P.M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009). 

